DETAILED ACTION

Allowable Subject Matter
Claims 2-9 are allowed.

Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: 
The claims recite “a first metal oxide film”, “a second metal oxide film”, and “wherein the second metal oxide film comprises a second region, wherein a conductivity of the second region is higher than a conductivity of the channel formation region of the first metal oxide film”.
The disclosure does not recite the elements “a first metal oxide film” and “a second metal oxide film”.  The disclosure only recites the elements “a first oxide film” and “a second oxide film”.  The disclosure further recites in paragraph [0286] (of publication 2020/0321362) “In a transistor illustrated in FIG. 20, a first oxide semiconductor film 199a, a second oxide semiconductor film 199b and a third oxide semiconductor film 199c are stacked in this order from the gate insulating film 127 side”.
Therefore, it is understood that the elements “a first metal oxide film” and “a second metal oxide film” respectively refer to the elements “a first oxide film” and “a second oxide film”.  That is, both the first oxide semiconductor film (i.e. element 199a) and the second oxide semiconductor film (i.e. element 199b) refer to the active region of the transistor.  In this case Yamazaki et al. (2011/0032444) teach the entire claimed structure.

    PNG
    media_image1.png
    540
    619
    media_image1.png
    Greyscale

However, in the “Summary of Claimed Subject Matter” presented to the board on 05/20/2022, applicants state that the element “a first oxide film” is element 111 and the element “a second oxide film” is element 119.
According to applicants’ disclosure, element 111 is “a semiconductor film” and element 119 is “a light-transmitting conductive film”.  Element 119 (which is the second oxide film according to applicants’ interpretation) is now part of capacitor 255 and not part of the transistor active region. 
It is noted that there is no direct and explicit correlation in the specification between the claimed elements “a first metal oxide film” and “a second metal oxide film”, and the asserted elements “a semiconductor film” and “a light-transmitting conductive film”, as argue by applicants.  
According to applicants’ assertion, the claims actually require that the second metal oxide film 119 comprises a second region in which a conductivity of the second region (which is part of the transistor active region) is higher than a conductivity of the channel formation region of the first metal oxide film 111 (which is part of the transistor active region).
Therefore, according to applicants’ interpretation, prior art does not teach or suggested the claimed limitation of “a conductivity of the second region is higher than a conductivity of the channel formation region of the first metal oxide film”, as recited in claims 2 and 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-4670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/10/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800